significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division mar in re plan company consulting firm x this letter constitutes notice that a waiver of the percent excise_tax due under sec_4971 of the internal_revenue_code has been granted with respect to the liquidity_shortfall for the plan for the second quarter of the plan_year ending december hereinafter this quarter will be known as the impacted quarter the waiver of the percent tax has been granted in accordance with sec_4971 f of the internal_revenue_code for any quarter for which this waiver has been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the pian between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall for the plan arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code for the quarter ending june in a potential buyer approached the company and requested access to the company's financial statements including the plan’s valuations a large actuarial firm was hired by the buyer to review the valuations in the course of their due diligence the actuarial firm questioned whether a liquidity_shortfall contribution was due consulting firm x then redid the calculations for the plan_year ending december their calculations confirmed that a liquidity_shortfall contribution was due for the impacted quarter the information furnished indicates that the company was unaware that a liquidity_shortfall existed for the impacted quarter until august of was first informed by consulting firm x of the liquidity_shortfall for the impacted quarter and that the company was liable for excise_taxes of percent of such shortfall after being informed in august excise_taxes thereon the company immediately made a contribution to the plan in an amount such that liquidity shortfalls did not exist for the third and fourth quarters of the plan_year ending december waiver of the excise_tax _ of the liquidity_shortfall for the impacted quarter and the shortly thereafter the company requested a at that time the company consulting firm x had material in its possession before the payment due_date of the quarter ending june did not timely make any calculations nor did it inform the company of the potential for a liquidity_shortfall in a timely manner they did not however make any timely calculations nor did they inform the company of the potential for liquidity_shortfall in a timely manner to put it on notice of the potential for a liquidity_shortfall but there was no other information available to the company that was sufficient for it to determine that there was a liquidity_shortfall based on the information above it is concluded that the liquidity_shortfall experienced by the plan was due to reasonable_cause and not willful neglect and that reasonable steps were taken to remedy such liquidity_shortfall because the liquidity requirement of sec_412 of the code was satisfied for the plan for the quarter ending september f does not apply with respect to the liquidity_shortfall that existed for the plan for the second quarter of the plan_year ending december the percent excise_tax of section this ruling is being given with the understanding that all the representations made pursuant to this request are accurate if such representations made pursuant to this request are not accurate the company may not rely upon this ruling letter this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited by others as precedent furthermore this letter does not address any possible fiduciary violations that may have occurred due to failure to limit distributions to life_annuities paid_by the plan as required under section e of title of erisa a copy of this letter has been sent to the manager employee_plans classification in a copy of this letter is also being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely nant boar lawrence e isaacs acting manager employee_plans actuarial group
